UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-1574097 ROMANTIQUE LTD. (Exact name of registrant as specified in its charter) New York 46-0956015 (State or Other Jurisdiction of (IRS Employer Incorporation or Organization) Identification No.) 64 West 48thStreet, Suite 1107, New York, NY (Address of Principal Executive Offices) (Zip Code) 212-840-8477 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days: YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As ofApril 4, 2014, there were10,441,250 shares of the registrant’s common stock outstanding. ROMANTIQUE LTD. INDEX PART I. FINANCIAL INFORMATION Item1. Financial Statements F-1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item3. Quantitative and Qualitative Disclosures about Market Risk 6 Item4. Controls and Procedures 6 PART II. OTHER INFORMATION 7 Item1. Legal Proceedings 7 Item1A. Risk Factors 7 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item3. Defaults Upon Senior Securities 7 Item4. [Removed and Reserved] 7 Item5. Other Information 7 Item6. Exhibits 8 Signatures 9 Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Certification of CEO Pursuant to U.S.C. Section 1350 Certification of CFO Pursuant to U.S.C. Section 1350 ROMANTIQUE LTD. CONDENSED BALANCE SHEET February 28, May 31, (Unaudited) ASSETS Current Assets: Cash and Cash Equivalents $ $ Accounts Receivable, Net Inventories Prepaid Expenses Deferred Taxes Total Current Assets Property and Equipment, Net Security Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts Payable $ $ Accrued Expenses Loans Payable - Factor - Loans Payable – Related Parties - Income Tax (Benefit) Payable - Total Current Liabilities Long-Term Debt: Convertible Note Payable – Related Party Total Liabilities Commitments and Contingencies Stockholders’ Equity: Preferred Stock, $.0001 par value; 10,000,000 shares authorized, none issued and outstanding at February 28, 2014 and May 31, 2013 - - Common Stock, $.0001 par value; 50,000,000 shares authorized, 10,441,250 and 10,353,750 shares issued and outstanding at February 28, 2014 and May 31, 2013, respectively Additional Paid-In Capital Retained Earnings (Deficit) (45,607 ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. F-1 ROMANTIQUE LTD. CONDENSED STATEMENT OF OPERATIONS Three Months Ended February 28, Three Months Ended February 28, Nine Months Ended February 28, Period September 6, (Inception) to February 28, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Sales - Net $ Costs and Expenses: Cost of Sales Officers’ Compensation Professional and Consulting Fees Selling, General and Administrative Expenses Provision for Bad Debts - Total Costs and Expenses Income (Loss) from Operations (272,113 ) (38,034 ) (80,765 ) Other Income (Expense): Interest Expense – Related Party ( 714 ) ( 740 ) (2,194 ) ( 1,340 ) Interest Expense – Accounts Receivable Financings (31,434 ) - (44,904 ) - Total Costs and (Expenses) (32,148 ) (740 ) (47,098 ) (1,340 ) Income (Loss) before Income Tax Provision (304,261 ) (38,774 ) (127,863 ) Income Tax Provision (57,874 ) (20,000 ) Net Income (Loss) (246,387 ) (18,774 ) (132,889 ) Income (Loss) Per Common Share - Basic $
